Detailed Action
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 134 S. Ct. 2347 (2014).
The claim(s) recite(s), inter alia,  
following storing a validation number associated with a ticket voucher and an amount of funds associated with the ticket voucher, receive the validation number associated with the ticket voucher
independent of the receipt of the validation number associated with the ticket voucher, receive authentication data
responsive to the received authentication data having a predetermined association with the ticket voucher associated with the received validation number, cause the amount of funds associated with the ticket voucher to be available in association with a non-cash form of payment that is independent of any modification of any credit balance of any electronic gaming machine

Under the broadest reasonable interpretation, claim 1 covers performance of limitations in the mind.  A human—using their mind, pen and paper—is capable of storing a validation number associated with a ticket voucher and an amount of funds associated with the ticket voucher, receiving the validation number associated with the ticket voucher, receiving authentication data independent of the receipt of the validation number associated with the ticket voucher, and responsive to the received authentication data having a predetermined association with the ticket voucher associated with the received validation number, causing the amount of funds associated with the ticket voucher to be available in association with a non-cash form of payment that is independent of any modification of any credit balance of any electronic gaming machine
The abstract idea is not integrated into a practical application.  Claim 1 recites the additional elements of a processor, a memory device, a gaming establishment ticketing system, and a mobile device executing a mobile device application.
Specifically, these additional elements, when considered individually or in combination, are not integrated into a practical application because:
Processor and memory device:  The processor and memory are recited at a high level of generality insufficient to distinguish them from a generic computing components.  The specification states 
[the] at least one processor is any suitable processing device or set of processing devices, such as a microprocessor, a microcontroller-based platform, a suitable integrated circuit, or one or more application-specific integrated circuits (ASICs), configured to execute software enabling various configuration and reconfiguration tasks

Similarly, for the memory device, the specification states 
The operating data described above is stored in at least one detachable or removable memory device including, but not limited to, a cartridge, a disk, a CD ROM, a DVD, a USB memory device, or any other suitable non-transitory computer readable medium

Therefore, it would be reasonable to interpret these devices as generic.  
Mobile device:  The “mobile device” is also recited at a high level of generality.  Although the specification does not elaborate on the term, the drawings depict the mobile device as a conventional smartphone (Figs. 1A – 1B).  The use of a smartphone to transfer funds would have been well-known and conventional at the time the application was filed.
Gaming establishment ticketing system:  Although the specification does not elaborate on the term, it is evident from the disclosure that the “ticketing system” is essentially a database which stores ticket numbers and their associated funds.  Such applications were well-known and conventional at the time of filing. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;);  Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
The additional elements when considered individually and in combination are not enough to qualify as significantly more than the abstract idea.  As discussed above with respect to integration of the abstract idea into a practical application, the claimed “mobile application” and its associated “ticketing system” do not perform any functions that could not be done by a human being using only his/her mind and a pen and paper.

Response to Arguments
Applicant’s arguments filed 04/06/2022 with respect to the rejection of claims 1, 5, 7-8, 13, 17 and 19-20 as obvious over LeMay in view of Fayter, have been fully considered and are persuasive.  The rejections are accordingly withdrawn. 
Examiner is aware of the previous rejection under 35 U.S.C. 101 which was subsequently withdrawn in the office action of 09/16/2021.  However, in light of recent decisions by the PTAB and Office of Patent Quality Assurance, Examiner now believes the claims as currently drafted would not be allowed to pass to issue on the basis of the subject matter eligibility reasoning set forth in those actions.  Examiner will supply application numbers, if available, for the exemplary cases upon request.  In fairness to the Applicant, this office action is being made non-final to allow a response to this new ground of rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715